*70MEMORANDUM **
Anton Svilenov Emilov, a native and citizen of Bulgaria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal, and the IJ’s finding that Emilov filed a frivolous asylum application. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because it was based on inconsistencies between Emilov’s testimony and asylum applications that went to the heart of his claim, and the IJ offered specific, cogent reasons for disbelieving Emilov. See id. at 1043. Accordingly, Emilov failed to establish eligibility for asylum. As such, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
Substantial evidence also supports the IJ’s finding that Emilov filed a frivolous asylum application containing deliberate fabrications because it irreconcilably conflicted with a previously submitted asylum application and he could not explain the discrepancies. Cf. Farah v. Ashcroft, 348 F.3d 1153, 1157-58 (9th Cir.2003) (citing 8 U.S.C. § 1158(d)(6) and 8 C.F.R. § 208.20).
Finally, Emilov’s contention that the BIA’s streamlining procedure violates his due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.